ITEMID: 001-75130
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: KOKLU v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson
TEXT: The applicant, Mr Talip Köklü, is a Turkish national who was born in 1940 and lives in Ordu. He is represented before the Court by Mr Vural Soytekin, a lawyer practising in Istanbul.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 3 September 1996 the applicant applied to the Giresun Forestry Management Directorate in order to cut 1/3 of the trees on his land. On 26 May 1997 the administration rejected his application on the ground that this part of the land was classified as forestland, therefore cutting of the trees therein was prohibited pursuant to the relevant legislation.
On 27 May 1997 the applicant brought an action before the Trabzon Administrative Court to annul the administration’s decision.
On 9 June 1997 the court notified the applicant’s lawyer in writing that the court charges have not been paid.
On 6 October 1997 the court further notified the applicant’s lawyer that the adjudication of the case would be discontinued until the court’s receipt of the relevant charges pursuant to Article 6/4 of the Code on Administrative Procedures. On 12 November 1997 the applicant’s lawyer paid the court charges.
On 17 June 1998 a new administrative court was established in Ordu to adjudicate on the legal claims in Ordu and Giresun provinces with a view to lightening the case-load of the Trabzon Administrative Court.
On 3 July 1998 the case was transferred to the newly established Ordu Administrative Court which immediately started the proceedings by requesting the Ankara General Directorate of Forestry to submit their observations on the merits of the case.
On 18 February 1999 the Ankara General Directorate of Forestry submitted their arguments on the merits of the case together with a report on the classification of the location of the applicant’s land supported by the relevant evidence.
On 13 July 1999 the Ordu Administrative Court rejected the applicant’s claim for annulment of the administration’s decision.
On 22 October 1999 the applicant appealed against this judgment before the Supreme Administrative Court.
On 26 October 1999 the Supreme Administrative Court notified the applicant’s lawyer that the court charges had not been paid and informed him that the adjudication of the case would be discontinued until the court’s receipt of such payment. On 9 November 1999 the applicant’s lawyer paid the said charges.
On 8 November 2001 the Supreme Administrative Court rejected his appeal against the administrative court’s judgment.
On 3 December 2001 the administrative court’s judgment was communicated to the applicant.
